Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first moving unit", "shoelace-running module" and "shoelace-arranging module" in claim 1.  

Based on paragraph [0028] of the specification, the limitation "first moving unit" has been interpreted as a unit comprising a first cylinder and a first sliding seat, wherein the first cylinder has a first retractable rod which is movable relative to a cylinder body of the first cylinder, the first sliding seat is engaged to an external top surface of the first cylinder, an end of the first retractable rod is connected to the first sliding seat, wherein one of the first cylinder and the first sliding seat has a chute, and the other one has a sliding block matching the chute such that the first cylinder and the first sliding seat forms a sliding pair, wherein the first sliding seat has a first front end portion to be linked to an end of the first retractable rod;
Based on paragraph [0030] of the specification, the limitation "shoelace-running module" has been interpreted as a module comprising an X-axis module, a Y-axis module, a Z-axis module, and a gripping unit, wherein each of the X-axis module, the Y-axis module, the Z-axis module is composed of a combination of a rail, a sliding seat, and a motor, wherein the Y-axis module is engaged to the X-axis module and is movable in an X-axis direction, the Z-axis module is engaged to the Y-axis module and is movable in a Y-axis direction, the gripping unit is engaged to the Z-axis module and is movable in a Z-axis direction, and the gripping unit has a claw to grip an aglet of the shoelace;
Based on paragraph [0031] of the specification, the limitation "shoelace-arranging module" has been interpreted as a module comprising a shoelace-arranging clip and a rotation clip, wherein the shoelace-arranging clip consists of two round roller rods that can be mated to each other or separated from each other, wherein the two round roller rods defines a space configured to pass a shoelace and hold the shoelace when the round roller rods are closed, wherein the rotation clip is adapted to hold the aglet of the shoelace for direction turning.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner's amendment was proposed in an interview with Tracy Heims on June 24th 2021 and authorization for this examiner's amendment was given on July 1st 2021.
The application has been amended as follows:
Specification
Paragraph [0008]: before "of the positioning pins of the positioning module", delete "The another one" and substitute --The other one--
Paragraph [0010]: after "the lace eyelets of said shoe piece", delete "correspond to" and substitute --are aligned with--
Claims
Claim 4: lines 5-6, before "of the positioning pins of the positioning module" delete "The another one" and substitute --The other one--
Claim 6: lines 4-5, after "the lace eyelets of said shoe piece" delete "correspond to" and substitute --are aligned with--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-7 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches an automatic lacing mechanism as claimed in the instant application.  The closest art of record is Zeng (TW 201713232 A) which discloses an automatic shoelace threading machine comprising a feeding unit, a clamping unit, a fixing unit and a guiding threader unit.  However, Zeng does not teach any of the above units comprising the structural features as recited in claim 1 of the instant application which are further interpreted under 35 U.S.C. 112(f).  Modifying Zeng to have the claimed automatic lacing mechanism with all the claimed characteristics would be hindsight reconstruction based upon Applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732